Citation Nr: 1035343	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1971 to December 1972, to include a tour of combat 
duty in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for tinnitus.

In April 2010, the Veteran testified at a video conference 
hearing held before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  During the hearing, the 
Veteran waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2009).

The issue of entitlement to increased evaluation for right ear 
hearing loss was raised by the record in the February 2008 
substantive appeal, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

Currently diagnosed tinnitus is related to in-service combat 
noise exposure.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Given the fully favorable decision discussed below, any error 
with regard to the timing or content of the VCAA notice provided 
to the Veteran is harmless.  

II.  Decision

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2). This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran asserts that his tinnitus results from in-service 
acoustic trauma stemming from exposure to combat-related noises 
while serving in Vietnam.  His DD Form 214 shows that his 
military occupational specialty (MOS) was an indirect fire 
infantryman, and he is the recipient of the Combat Infantryman 
Badge, along with other medals and awards.  Given his combat 
status, the Veteran's assertions as to in-service noise exposure 
are accepted and consistent with his active service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Further, without regard to 
application of the combat presumption, the Veteran's service by 
its nature involved exposure to excessive noise.  Acoustic trauma 
in service is established.

Service medical records reflect no treatment for or complaints of 
tinnitus on active duty.  The condition was not noted at 
separation from service, though there was evidence of loss of 
hearing acuity in service. 

On February 2006 VA examination, the Veteran informed the 
audiologist that he first noticed the tinnitus "many years ago" 
and now notices it while listening for noises in the equipment he 
repairs at work as an electronic and computer technician.  He had 
occasional recreational noise exposure from power tools, boats, 
motorcycles, and hunting.  Audiological testing showed a right 
ear hearing loss disability for VA purposes.  The VA examiner 
concluded that the reported tinnitus is less likely as not a 
result of events during active military service, as there was no 
record of the condition in service, and the Veteran could not 
state that it started in service.  

In April 2008, Dr. JAL, an otolaryngologist, reported that he had 
reviewed 2006 and 2008 audiograms.  He also indicated that the 
Veteran had informed him that tinnitus had been present since 
exposure to mortar fire in Vietnam.  He stated that the 
documented hearing loss was consistent with tinnitus, and he 
opined, based on the Veteran's history, that tinnitus was as 
likely as not related to military service.  

On his February 2008 substantive appeal, the Veteran stated that 
he had experienced bouts of tinnitus in service following 
episodes of acoustic trauma from explosions and gunfire.  At the 
April 2010 hearing, the Veteran asserted, as he had at the time 
of his original application, that tinnitus first manifested in 
1971, on active duty.  He continued to experience tinnitus, and 
had since service.

The Veteran is competent to give evidence about observable 
symptoms, such as ringing of the ears.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  There is no 
basis in the record upon which to question the Veteran's 
credibility; his statements are internally consistent and are 
consistent with the facts and circumstances of his service as 
well as the objective evidence of record.  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").

The preponderance of the competent evidence of record supports a 
finding that the currently diagnosed tinnitus is related to in-
service noise exposure.  Even if not constant since 1971, the 
tinnitus did first manifest on active duty, and this undermines 
the basis for the negative VA opinion.  Further, the positive 
private medical opinion, based on an accurate history, is from a 
more qualified doctor, not merely an audiologist.

Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


